Citation Nr: 0923364	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-33 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to burial benefits on the basis of service 
connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1943 to February 
1946.  He was born in August 1924, and died in October 2004, 
at the age of 80.

The appellant, who is the Veteran's son, brought this appeal 
to the Board of Veterans' Appeals (Board) from a March 2005 
rating decision of the Houston, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was filed in April 2005, a statement of the case 
was issued in September 2005, and a substantive appeal was 
received in September 2005.  The appellant testified at a 
hearing before the Board in February 2009.  


FINDINGS OF FACT

1.  The Veteran died in October 2004, at the age of 80; the 
death certificate lists the immediate cause of death as 
bladder cancer, due to or as a consequence of renal failure. 

2.  At the time of death, service connection was in effect 
for posttraumatic stress disorder (PTSD), rated as 100 
percent disabling; and contusion of the left elbow, rated as 
0 percent (noncompensably) disabling.

3.  The Veteran's death was not due to or the result of any 
event, injury, or disease of service origin.

4.  Competent and persuasive medical opinion indicates that 
the Veteran's service-connected disabilities did not likely 
cause or contribute substantially or materially to cause his 
death.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor is there a basis for a presumption that 
it was so incurred or aggravated.  38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 1113, 1310 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303(a)(c), 3.307, 3.309, 3.310, 3.312 (2008).

2.  The criteria for entitlement to burial benefits based 
upon a service-connected death are not met.  38 U.S.C.A. 
§ 2307 (West 2002); 38 C.F.R. §§ 3.312, 3.1600, 3.1601 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the appellant 
dated in January 2005.  While this notice does not provide 
any information concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial of service connection 
for the cause of the Veteran's death, the appellant is not 
prejudiced by the failure to provide him that further 
information.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal.  The appellant and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duties to notify and duty 
to assist have been satisfied.  

Criteria & Analysis

Under 38 U.S.C.A. §§ 1110, 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Service connection may 
also be granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 
(1995).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

For the purposes of burial benefits, if a veteran dies as a 
result of a service-connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. 
§§ 3.1600(a), 3.1601-3.1610.

The Veteran died in October 2004.  The death certificate 
lists the cause of death as bladder cancer, due to or as a 
consequence of renal failure.  PTSD and contusion of the left 
elbow were the only disabilities for which service connection 
had been established at the time of the Veteran's death.  

The Board has considered whether either bladder cancer or 
renal failure warrants service connection on a direct basis.  
However, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  In this regard, 
there is no evidence of record indicating, nor does the 
appellant contend, that the Veteran suffered from bladder 
cancer or renal failure during active service.  As noted 
above, service connection was not established for either 
condition.  In addition, the appellant has submitted no 
competent medical evidence or opinion to suggest a direct 
causal link between the Veteran's bladder cancer or renal 
failure and his active service.

In sum, the evidence shows that the Veteran developed bladder 
cancer and renal failure before his death, which, in turn, 
led to his death many years after service.  These fatal 
conditions were not service-connected, nor does any competent 
medical evidence of record demonstrate that either was caused 
by any incident of service.  The weight of the evidence shows 
that no disability incurred in or aggravated by service 
either caused or contributed to the Veteran's death.  As a 
preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to service connection for the cause of the 
Veteran's death for the purposes of entitlement to service- 
connected burial benefits is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


